Citation Nr: 9932126	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of heat 
exhaustion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to June 1969, and subsequent duty with the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 RO rating decision which denied 
the veteran's claim seeking service connection for the 
residuals of heat exhaustion, and found that the veteran had 
not submitted new and material evidence to reopen his claim 
of service connection for the residuals of a left leg wound.

In January 1998, the Board remanded the veteran's case to 
provide him the opportunity to have a hearing before a 
hearing officer at the RO.  A transcript of that hearing, 
held in May 1998, is of record. 

While the veteran had appealed the 1996 RO decision regarding 
both the issue of heat exhaustion and the issue of residuals 
of a left leg injury, records on file show that, in January 
1999, he was informed that his claim for service connection 
regarding the left leg had been granted.  As such, this issue 
is no longer in appellate status.  The Board notes that, in 
his August 1999 Written Brief Presentation, the veteran's 
service representative appears to have raised the issue of an 
increased rating for the service-connected residuals of a 
left leg injury.  As the agency of original jurisdiction has 
not had the opportunity to address that issue, it is referred 
to the RO for action deemed appropriate.  


FINDING OF FACT

The veteran's assertion that he has residuals of heat 
exhaustion which are related to service is not supported by 
any medical evidence that would render the claim for service 
connection for this disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for the residuals of heat exhaustion.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Clinical notes from the Cherry Hospital indicate that, in 
July 1962, when the veteran was 16 years of age, he was 
admitted after the sudden onset of symptoms including 
agitation, lashing out with the hands and feet, and 
inappropriate and hilarious laughter.  The symptoms 
reportedly began around 11:00 am on the day of admission, and 
the veteran was described as semi-violent and agitated. An 
interview with the his father at that time revealed that the 
veteran had been working in the field priming tobacco when he 
passed out at around 11:30 am.  It was reported that the 
veteran "came to" and then began acting funny and 
staggering around until the family carried him to the local 
physician.  He was given medication and slept for a while.  
Upon waking, he resumed his peculiar actions and was returned 
to the physician and admitted to the hospital.  The veteran 
slept in a secluded room and was observed for several days.  
It was noted that, on the morning following admission, he was 
awake but somewhat groggy and confused.  His mental condition 
gradually cleared, and by the afternoon following admission 
he was reportedly better oriented.  On mental examination, it 
was noted that the veteran recalled feeling drunk and dizzy 
on the day prior to admission but did not recall the episodes 
of staggering and being violent.  It was noted that he had 
experienced two prior similar short-lived episodes, from 
which he had recovered overnight.  Past medical history was 
reportedly significant for a prior episode of passing out 
while in school during the middle of a hot day and another 
episode when the veteran passed out during the latter part of 
the morning while he was working in the tobacco fields.  
Physical examination was reported as within normal limits, 
and the diagnosis was acute brain syndrome.

In a November 1966 record from the Selective Service System 
of North Carolina, the examining physician indicated that the 
veteran had been admitted to the Cherry Hospital in July 
1962, at which time he had been diagnosed with acute 
psychotic agitation.  He indicated that the veteran had 
experienced no disturbances of this nature since discharge 
from the hospital.  On his June 1967 examination prior to 
entrance into service, the veteran's clinical evaluation was 
normal in all pertinent areas.  His pre-service treatment 
records from the Cherry Hospital were reportedly reviewed and 
associated with his service medical records at the time of 
his entrance examination.  On his report of medical history, 
the veteran noted no history of problems with frequent or 
severe headaches, dizziness or fainting spells, or high blood 
pressure.  He did report that he had been hospitalized at the 
Cherry Hospital for sleeping spells.  Physician's notes 
indicated that the veteran was hospitalized in 1962 for acute 
brain syndrome, that no abnormalities were found then, and 
that he has no evidence of a psychiatric problem.

A review of the service medical records reveals that the 
veteran was treated for a questionable old heat injury in 
October 1967.  It was noted that he had had some sort of a 
seizure after exposure to heat three years before, and that 
he thought he had almost had a recurrence yesterday.  A March 
1968 record revealed that he was seen for heat complications, 
including problems sleeping.  He was next seen for similar 
problems in April 1968, when it was noted that he was 
concerned he might have another heat stroke.  It was noted 
that he had experienced prior episodes of loss of 
consciousness in the middle of hot days six, eight, and ten 
years earlier.  The diagnostic impression was that there was 
no disease at the present time.  When the veteran returned to 
the dispensary later that month, he reportedly requested 
medication because he was afraid that he would have heat 
stroke while working on clearing the perimeter.  The 
diagnosis then was anxiety reaction.  A May 1968 record shows 
that the veteran was dropped off in an "unconscious" state, 
but managed to roll over before he was examined.  
Neurological examination was found to be completely normal, 
except for unresponsiveness to questions.  While the Board 
notes that there is writing over the original impression, 
affecting its legibility, it appears to read, "No disease.  
This man is faking his problem and appears to be fixated on 
heat stroke."

On the veteran's June 1969 examination prior to separation, 
no abnormalities were noted upon clinical evaluation.  On his 
report of medical history, there was no indication that the 
veteran had any history of problems related to heat 
exhaustion.  The physician's notes show that the veteran 
denied all illnesses.  

Records from the veteran's Army Reserve Unit include 
examination reports and reports of medical history dated in 
November 1976, November 1978, and April 1986.  All of the 
clinical evaluations on these reports show no abnormalities.  
The reports of medical history reveal no complaints or 
findings indicative of a history of problems with heat 
exhaustion.

On an outpatient treatment examination dated in December 
1982, the impression included nothing that would indicate 
problems with heat exhaustion.  A medical checklist from July 
1983 reveals that the veteran reported that he had had 
problems with dizziness or confusion and severe headaches.  

On a July 1984 consultation sheet, it was noted that the 
veteran reported with a history of dizzy spells and problems 
with sun exposure in Vietnam.  The treating physician noted 
that the veteran had a history of episodic dizzy spells 
manifested by a sense of imbalance, visual synthesis of 
objects, blurriness, and periodic falls and faints.  It was 
noted that the veteran stated that these symptoms had begun 
from a history of sunstroke while in Vietnam.  Most 
occurrences were reportedly at the time of being overheated.  
The examiner noted that there was no known cardiac problem 
and that the veteran did have hypertension.  The impression 
was dizziness and fainting, most likely on the basis of 
cardiovascular dysfunction when the temperature increases, 
hypertension presently requiring medication, and remote 
possibility of seizure.  An EKG and followup in the 
hypertension clinic were recommended.

A July 1986 reserve duty health record shows that the veteran 
was admitted after he had collapsed and fell to the ground 
with cold and clammy skin.  It was noted that he had a 
history of fainting and that he reported a history of minor 
seizures for the previous 12 years.  The examiner noted that 
the veteran appeared alert, oriented, and stable but was very 
exhausted.  He was observed during a period of rest and 
sleep.  He was sent to his quarters for 24 hours and told to 
return in the morning.  Notes dated the following morning 
show that no problem was noted and that the veteran was 
returned to duty.

In July 1996, the veteran submitted a claim for service 
connection for the residuals of heat exhaustion, to include 
dizziness and problems with sun exposure.  He noted that he 
was hospitalized for these problems twice while in Vietnam.  
In support of his claim, the veteran submitted statements 
from associates and relatives indicating that they were 
informed that the veteran had suffered from heat exhaustion 
during service.  

During his March 1997 RO hearing, the veteran reported that 
he had become sick with heat exhaustion in Vietnam in 1968.  
He stated that he was overheated from the sun, that he was 
vomiting, and that he had passed out.  He reported that the 
physicians did not diagnose anything but that they had told 
him that he had heat exhaustion.  The veteran and his 
representative testified that, since that incident, it does 
not take as much exposure to heat to elicit symptoms such as 
fatigue, tiredness, weakness, dizziness, and nausea.  He 
stated that he had these problems while on reserve duty and 
that they have continued to this day.  The veteran testified 
that he saw a doctor in California for heat exhaustion and 
that doctor told him that his residuals of his heat 
exhaustion included dizziness and blanking out.  

During the May 1998 RO hearing, the veteran reported that he 
was first diagnosed with heat exhaustion during service in 
1968 after developing symptoms that included vomiting, 
cramps, and fainting.  He stated that he was given salt 
tablets and asked to drink lots of water.  The veteran 
reported that, after this incident, he would at times go on 
sick call due to symptoms of heat exhaustion such as nausea 
and cramping in the stomach and legs.  He stated that he was 
sent back to Fort Gordon, Georgia in 1969, and that he spent 
a day in the hospital there for heat exhaustion in May or 
June 1969.  He testified that, while heat exhaustion was not 
noted on his separation examination, he was in and out of the 
his college infirmary for heat exhaustion during the first 
year after separation from service.  He reported that, after 
college, he was a reservist from the mid 1970's through the 
mid 1980's, uring which time he underwent treatment for heat 
exhaustion.  He noted that this treatment included medication 
and a day of hospitalization at the Presidio in San Francisco 
sometime in 1979.  He reported that, in recent years, he had 
treatment from Kaiser in California.  The veteran also stated 
that the last time he had received treatment for his symptoms 
was in July of the previous year, when he was seen for a day 
at the VA facility in Durham, North Carolina.  Treatment 
reportedly included rest and liquids.  He noted that his 
current residuals included becoming dizzy, nauseated, and 
disoriented.  The veteran indicated that the last time he had 
such symptoms was two weeks before, and he noted that he did 
not take any medication for these symptoms. 

In a statement written on a February 1999 VA Form 9, the 
veteran asserted that he had had many heat stroke attacks 
during service which had resulted in convulsions, sweats, 
headaches, and many sleepless nights.  He asserted that, as a 
result of his inservice heat stroke, he now continues to 
suffer from sweats, headaches, and sleepless nights.  He 
reported that Sgt. Charles Weaver, who had been stationed 
with him, would support the claim.  However, reference to the 
statement of Sgt. Weaver, submitted with the veteran's July 
1996 claim, does not disclose any reference to heat strokes.

II.  Analysis

Regarding the veteran's appeal concerning the issue of 
service connection for the residuals of heat exhaustion, the 
threshold question to be answered is whether he has presented 
a well-grounded claim.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  That decision upheld the earlier decision of 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  See also 
Morton v. West, 12 Vet.App. 477, 480 (1999).

The Court has also held that, in order to establish that a 
claim for service connection is well-grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  See Elkins v. West, 12 
Vet.App. 209 (1999).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  An individual is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, 
unless clear and unmistakable evidence demonstrates that the 
injury or disease in question existed prior thereto.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet.App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet.App. 228, 232 (1991).  Also, where 
there was merely a flare-up of the pre-existing condition, 
with no permanent increase, the presumption of aggravation is 
not applicable.  See Hunt v. Derwinski, 1 Vet.App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet.App. 268, 271 
(1993).

A review of the claims file reveals that, in July 1962, more 
than five years prior to his entering active service, the 
veteran had treatment, including hospitalization, for 
symptoms, including the loss of consciousness, that were 
apparently related to working in hot conditions.  The 
diagnosis was acute brain syndrome.  Records indicate that 
the veteran had a history of two similar incidents in the 
four years prior to this July 1962 incident and that both 
occasions had involved hot conditions.

The veteran's June 1967 service entrance examination was 
devoid of any report of a condition related to heat 
exhaustion.  However, his 1962 records were reviewed, date-
stamped, and attached to the entrance examination.  While his 
report of medical history indicated that he had been 
hospitalized in 1962 for acute brain syndrome, the 
physician's notes reported that there was no abnormality 
found at the time and that there was no evidence of a 
psychiatric problem.  When the veteran was first treated 
during service for problems related to a questionable old 
heat injury, notations were made indicating that he had 
experienced preservice seizures after exposure to heat.  
Inservice impressions included no disease at present time 
(April 1968), anxiety reaction (April 1968), and no disease 
(May 1968).  No problems indicating a disorder related to 
heat exhaustion were noted on the June 1969 separation 
examination.

There can be no question, from the evidence, that the veteran 
had a preservice history of symptoms apparently associated 
with heat exposure.  That is not a bare conclusion without 
any factual predicate in the record, but rather came from the 
veteran's own clearly articulated medical history, private 
records of pre-service treatment which were on hand at the 
service entrance examination, and notations by physicians who 
treated the veteran during service.  While the service 
medical records indicate that the veteran sought inservice 
treatment for reported symptoms that could arguably be a 
continuation or a flare-up of the pre-service problems 
related to heat exposure, the Board notes that the record 
does not show that the veteran's claimed symptoms were 
aggravated by service.  Although the veteran reported heat-
related symptoms during service, we find it to be significant 
that the treating physicians never diagnosed a heat-related 
disorder.  Moreover, at separation the veteran was not shown 
to have had a permanent increase in his pre-service symptoms.  
In fact, at separation the veteran was evaluated as normal 
and he was specifically noted to have denied all illnesses on 
his report of medical history. 

Ignoring the fact that his asserted condition predated 
service, the veteran alleges that he has heat-related 
symptoms that are due to service, and that they have been 
even more severe since separation from service.  It is 
asserted that, since service, it does not take as much 
exposure to heat for the veteran to develop symptoms.  The 
Board notes that, while the veteran has asserted that he has 
had postservice treatment for residuals of heat exhaustion, 
the record does not support this contention.  Specifically 
noted are the records from his Army Reserve unit, including 
examination reports and reports of medical history dated in 
November 1976, November 1978, and April 1986, which show no 
abnormalities and reveal no complaints or findings indicative 
of a history of problems with heat exhaustion.  

From the date of separation in 1969 until the present day, 
there is no indication that the veteran has been diagnosed 
with residuals of heat exhaustion.  Although postservice 
records on file show that the veteran's diagnoses have 
included a history of dizziness and fainting, most likely on 
the basis of cardiovascular functioning when the temperature 
increases, the file contains no clinical diagnosis of 
residuals of heat exhaustion.  In addition, the Board notes 
that the record on appeal contains no medical evidence 
relating the veteran's current complaints to service.  More 
important, postservice records fail to show that the 
veteran's preservice symptoms were in any way aggravated by 
his period of active duty.   

Based upon the foregoing, the Board finds that veteran has 
not presented any medical evidence to support a finding that 
his period of service aggravated pre-existing symptoms of a 
heat-related disorder.  Even assuming that he had one or more 
temporary flare-ups of symptoms during service, this does not 
constitute an increase in severity warranting a grant of 
service connection.   See Hunt, supra.  Moreover, there has 
never been any medical evidence associated with the claims 
file to support a determination that the veteran currently 
has identifiable residuals of inservice heat exhaustion at 
this time.  Without medical evidence of a current disability, 
the veteran's claim must be denied.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  

The Board has considered the veteran's testimony during his 
two hearings, including his assertions that inservice heat 
exhaustion led to an increase in his reported symptomatology.  
In cases such as this, however, where a medical diagnosis and 
competent medical evidence of causation are essential, the 
veteran's lay statements alone are not sufficient to 
establish a well-grounded claim for service connection.  See 
Espiritu, supra. 

We do not doubt the sincerity of the veteran's belief that 
his reported symptoms were made more severe by his period of 
service.  Competent opinions regarding questions of medical 
diagnosis or causation, however, require medical expertise.  
The veteran does not meet the burden of presenting evidence 
of a well-grounded claim merely by presenting his own 
testimony because, as a lay person, he is not competent to 
offer medical opinions.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra.

Without competent medical evidence indicating both the 
existence of current residuals of heat exhaustion and 
evidence of inservice aggravation of his preservice 
condition, the veteran has failed to establish a well-
grounded claim of service connection for the residuals of 
heat exhaustion, and, there is no duty to assist him further 
in developing his claim.  Accordingly, the claim must be 
denied as not well grounded. 


ORDER

Service connection for residuals of heat exhaustion is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

